Citation Nr: 0720547	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  03-01 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel







INTRODUCTION

The veteran had active service from February 1969 until 
December 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2001 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas.  This case was remanded twice to 
the RO, in September 2004 and February 2006, for additional 
development, the case has been returned to the Board for 
further appellate review.

The veteran requested a Travel Board hearing, which was 
scheduled for January 2007.  The record indicates that the 
veteran failed to appear for his hearing.  Because the 
veteran has neither submitted good cause for failure to 
appear or requested to reschedule the hearing, the request 
for a hearing is deemed withdrawn and the Board will continue 
with the appeal.  See 38 C.F.R. § 20.704(d).  


FINDING OF FACT
 
Tinnitus was not manifested in service and is not causally or 
etiologically related to service.


CONCLUSION OF LAW

The criteria for a grant of service connection for tinnitus 
have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in April 2001, November 2004, and February 
2006.  Additionally, the RO sent a letter to the veteran, 
dated in March 2006, providing information concerning the 
assignment of a disability rating and an effective date for 
benefits should service connection be granted, as required 
under Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have not made the RO or 
the Board aware of any supporting information not in the 
record of evidence that needs to be obtained in order to 
fairly decide this appeal.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

Merits of the Claim

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  That an injury or 
event occurred in service alone is not enough.  There must be 
chronic disability resulting from that injury or event.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection can also be found 
for any disease diagnosed after discharge, if all the 
evidence establishes it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Additionally, the record indicates that the veteran served 
honorably in combat and was awarded numerous medals 
associated with his service, including a Combat Infantryman's 
Badge.  When considering a claim of a veteran who has engaged 
in combat with the enemy in active service, VA shall accept 
as sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of in-service 
occurrence or aggravation of such injury or disease. The fact 
that there is no official record of such in-service 
occurrence or aggravation in such service is of no 
consequence, so long as the evidence is consistent with the 
circumstances, conditions, or hardships of such service.  
Every reasonable doubt shall be resolved in favor of the 
veteran. 38 U.S.C.A. § 1154(b). The phrase "engaged in combat 
with the enemy" requires that the veteran have personally 
taken part in a fight or encounter with a military foe or 
hostile unit of instrumentality. The phrase does not apply to 
veterans who merely served in a general "combat area" or 
"combat zone, but did not themselves engage in combat with 
the enemy. See VAOPGCPREC 12-99 (Oct. 18, 1999).

The veteran claims he has tinnitus from his exposure to the 
loud noises associated with his exposure to mortar attacks 
and explosions during combat.  Since the veteran served in 
combat, his claimed noise exposure will be accepted as an in-
service occurrence.  The remaining question is thus whether 
there is a present disability that has a medical nexus to the 
in-service occurrence.

The veteran's service medical records do not note any 
complaints in relation to the veteran's ears, including to 
tinnitus.  No other medical records are in evidence 
referencing the veteran's claimed tinnitus.  The Board notes 
that VA has made two attempts to obtain medical nexus 
evidence for the veteran's claim.  After the veteran's case 
was remanded in September 2004, the RO requested a VA audio 
examination for the veteran in December 2004.  The record 
associated with the exam notes that the veteran reported to 
the VA medical center late for the appointment, told the 
clerk that he did not want the appointment, and left without 
seeing an examiner.  After the February 2006 remand, the RO 
requested another VA audio examination for the veteran, which 
the veteran cancelled in May 2006, due to transportation 
difficulties.  The veteran did not schedule another VA 
examination, even though the RO informed the veteran in the 
May 2006 supplemental statement of the case that another 
examination could be scheduled if the veteran would let the 
RO know that he was willing to report.  

The law provides that when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record. When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied. 38 C.F.R. § 3.655(b).

The veteran's unwillingness to report for scheduled VA 
examinations or to otherwise cooperate in the development of 
the claim results in evaluation of the appeal based on the 
evidence of record.  There are no medical records in evidence 
that the veteran has been diagnosed with tinnitus.  A 
threshold requirement for the granting of service connection 
is evidence of a current disability. In the absence of 
evidence of a current disability there can be no valid claim. 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Because 
there is no proof of a present disability, service connection 
for tinnitus is not warranted.

Even assuming a present disability were established, service 
connection is not warranted because there is no medical nexus 
between any present disability and service.  No medical 
records are in evidence attributing tinnitus to service as 
opposed to any other causes.  Clyburn v. West, 12 Vet. App. 
296 (1999) (In a claim of service connection by combat 
veteran, the Board's failure to discuss the provisions of 38 
U.S.C.A § 1154(b) was held to be non-prejudicial error, 
because, assuming the veteran had the in-service experience 
described, no medical nexus evidence had been obtained 
linking the current knee disorder to any incident of military 
service); Boyer v. West, 11 Vet. App. 477 (1998); Wade v. 
West, 11 Vet. App. 202 (1998) (Both holding that 38 U.S.C.A 
§1154(b) does not relieve the veteran of submitting competent 
medical evidence suggesting a nexus between the current 
disorder and the claimed combat service); Huston v. Principi, 
18 Vet. App. 395 at 402 (2004) (Same proposition applied in 
context of clear and unmistakable error analysis).  

The only evidence of record establishing veteran's tinnitus 
and connecting it to his time in service is the veteran's 
claim.  Although the veteran can provide testimony as to his 
own experiences and observations, the factual questions of 
whether the veteran's claimed disorder can be attributed to 
his inservice experiences and injuries are medical questions, 
requiring medical experts.  The veteran is not competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  The veteran does not have the requisite 
special medical knowledge necessary for such opinion 
evidence.  

When the weight of evidence supports a claim or an 
approximate balance between positive and negative evidence 
regarding a material issue, the veteran shall prevail or have 
the benefit of the doubt on that issue. Ashley v. Brown, 6 
Vet. App. 52, 59 (1993).  38 U.S.C. 5107(b).  38 C.F.R. § 
3.102.  As the evidence of record is against the veteran's 
claim, the benefit of the doubt rule does not apply.   
Gilbert v. Derwinski, 1 Vet.App. 49, 58 (1991).  The claim is 
denied.  


ORDER

Service connection for tinnitus is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


